Citation Nr: 1003963	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-37 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for the service-connected total right knee replacement status 
post revision during the applicable periods.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS'S AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The Veteran served on active duty from October 1983 to 
December 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the RO that 
assigned a 100 percent rating for the service-connected 
status post right knee unicompartmental knee replacement 
effective on February 17, 2004 with a subsequent rating of 30 
percent assigned effective on April 1, 2005.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in October 2009.  The transcript 
has been associated with the Veteran's claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Board notes that the Veteran was previously represented 
by the American Legion (as reflected in a May 2005 VA Form 
21-22).  In March 2006, the Veteran submitted a VA Form 21-
22, Appointment of Service Organization as Claimant's 
Representative, naming the Veterans of Foreign Wars as his 
representative.  The Board recognizes the change in 
representation.  

The service-connected residuals of a medial meniscal tear 
with arthritis, status post unicompartmental arthroplasty 
right knee was rated at 100 percent beginning on February 17, 
2004 with a 30 percent rating assigned beginning on April 1, 
2005, and 100 percent rating reassigned beginning on May 10, 
2005 to March 14, 2006.  A 100 percent rating was then 
reassigned on March 14, 2006.  

The service-connected disability manifested by the 
reimplantation of the total right knee replacement 
(previously medial meniscal tear with arthritis 
unicompartmental arthroplasty right knee (5055) was then 
rated as 30 percent beginning on May 1, 2007.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided have been accomplished.  

2.  For the periods of the appeal when a 100 percent rating 
had not been assigned, the service-connected total right knee 
replacement, status post revision is shown to have been 
productive of a disability picture that more nearly 
approximated that of prosthetic replacement of the right knee 
joint with chronic residuals consisting of severe painful 
motion and/or weakness in the affected extremity.  



CONCLUSION OF LAW

During the appeal, when a rating of 100 percent was not 
assigned, the criteria for the assignment of a rating of 
60 percent, but not higher for the service-connected total 
right knee replacement, status post revision have been met.  
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.3, 4.7, 4.71, 4.71a including Diagnostic 
Code 5055 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

The decision of the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), spoke only to cases of entitlement to an 
increased rating (as concerning the total right knee 
replacement status post revision).  

Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to an initial rating claim as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.  

Prior to the decision on appeal, in a January 2005 letter, 
the Veteran was provided notice regarding what the evidence 
must show in order to support a claim for an increased 
evaluation, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
further medical evidence that pertained to the claims.  In 
the March 2006, April 2006, and December 2007 letters, the 
Veteran was also advised of how disability ratings and 
effective dates are assigned.  

Finally, in a November 2009 letter the Veteran was provided 
notice regarding what the evidence must show in order to 
support a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any further medical evidence 
that pertained to the claims.  

The claim for an initial evaluation in excess of 30 percent 
for the service-connected total right knee replacement status 
post revision is a downstream issue from the grant of service 
connection and was initiated via a January 2005 Notice of 
Disagreement.  

Hence, there is no duty to provide any additional notice in 
this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Nevertheless, the case was thereafter readjudicated in a 
February 2008 Supplemental Statement of the Case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  Hence, 
the Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
treatment records, and the Veteran's statements.  

Additionally, as the Board will discuss, the Veteran was 
provided with a VA fee basis examination in August 2009.  The 
report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical 
examination and rendered an appropriate diagnosis and opinion 
consistent with the evidence of record.  

The Board therefore concludes that this examination is 
adequate for the purposes of this decision.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not 
contended otherwise.  

As discussed, the VCAA provisions have been considered and 
met.  The Veteran has been specifically notified of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process 
and he responded to VA's requests for information.  Any error 
in the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant. See Mayfield, supra.  

As such, there is no indication that there is any prejudice 
to the Veteran in considering this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Factual Background

The VA medical records indicate that the Veteran was admitted 
February 18, 2004 to a VA Medical Center (VAMC) for a right 
unicompartmental knee replacement and released from the 
facility on February 20, 2004.  

A May 10, 2005 VA operation report noted that the Veteran 
underwent surgery, a revision of the right unicompartmental 
knee arthroplasty, due to a failed unicompartmental right 
knee replacement.  The Veteran was readmitted May 19, 2005 
and diagnosed with septic arthritis.  The Veteran was treated 
for fever and increased swelling in the right knee.  

The VA medical records note that the Veteran was again 
admitted to the VAMC on November 30, 2005 for an infected 
right knee.  The Veteran underwent surgery when his knee was 
drained and an antibiotic spacer was inserted.  He was 
discharged in December 2005.  In January 2006 the Veteran was 
again readmitted to the VAMC and underwent surgery to remove 
the antibiotic spacer.  

A March 2006 VA surgical procedure note indicated that a 
total right knee replacement was preformed.  


Analysis

Increased Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Here, the Veteran appealed from the initial 30 percent rating 
assigned for the service-connected total right knee 
replacement status post revision.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Id. at 126-27.  

Moreover, the Board notes, the Court recently held that, in 
claims for increase, VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of claims for a higher evaluation, the Board 
has considered all evidence of severity since the effective 
date of the grant of service connection.  The Board's 
adjudication of this claim accordingly satisfies the 
requirements of Hart.  

Furthermore, in reviewing a claim for a higher rating, VA 
must consider all potential applications of Title 38 C.F.R., 
whether or not raised by the veteran.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  

Then, based on the facts of the particular case, VA must 
determine which Diagnostic Code(s) (DC) is most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995); Butts v. Brown, 5 Vet. App. 532, 
538 (1993).

The assignment of a particular Diagnostic Code is dependent 
on the facts of the case.  Id.  

The service-connected total right knee replacement status 
post revision manifested by severe painful motion and 
weakness is currently rated under Diagnostic Code 5055.  See 
March 2004 rating decision.  

In cases, such as this, the Board must address, in 
conjunction with the otherwise applicable Code, any 
additional functional loss the Veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45 (2009).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  

A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59 (2009).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  However, the Rating Schedule does not provide 
a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco, supra.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The service-connected right knee disability for the period of 
this appeal was rated under the criteria of 38 C.F.R. § 
4.71a, Code 5055 (knee replacement - prosthesis).  The rating 
criteria of Code 5055 are as follows.

A rating of 100 percent is assigned for one year following 
implantation of prosthesis (this was accomplished by the RO's 
rating decision of March 2004,  June 2005, October 2005, 
December 2005, April 2006, and September 2007 ).  

A rating of 60 percent is assignable with chronic residuals 
consisting of severe painful motion or weakness. 

A rating of 30 percent is the minimum rating; however, 
intermediate degrees of residual weakness, pain or limitation 
of motion may be rated by analogy to Codes 5256, 5261 or 
5262.  

Under 38 C.F.R. § 4.71a, Code 5256 higher evaluations are 
warranted for varying degrees of ankylosis of the knee.  
Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

If extension of the knee is limited to 10 degrees, a 10 
percent rating is in order.  If extension is limited to 15 
degrees, a 20 percent rating is in order.  If extension of 
the knee is limited to 20 degrees, a 30 percent rating is in 
order.  If extension of the knee is limited to 30 degrees, a 
40 percent rating is in order.  38 C.F.R. § 4.71a, Code 5261.  

If flexion of the knee is limited to 45 degrees, a 10 percent 
rating is in order.  If flexion of the knee is limited to 30 
degrees, a 20 percent rating is in order.  If flexion of the 
knee is limited to 15 degrees, a 30 percent rating is in 
order.  38 C.F.R. § 4.71a, Code 5260.  There is no rating 
greater than 30 percent for limitation of flexion, under Code 
5260.  

For reference, normal range of motion of the knee is flexion 
to 140 degrees and extension to 0 degrees. 38 C.F.R. § 4.71a, 
Plate II.  

In this case, a May 2005 VA examiner noted that the Veteran 
had a full range of motion to 130 degrees with pain at 90 
degrees.  

During the July 2009 fee basis examination the examiner noted 
that the Veteran's right knee had active extension, lacking 5 
degrees of full extension and flexion to 90 degrees.  

Under Code 5257, impairment of the knee, manifested by 
recurrent subluxation or lateral instability, will be rated 
as 10 percent disabling when slight, as 20 percent disabling 
when moderate, and as 30 percent when severe. 38 C.F.R. § 
4.71a.  

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 9-2004.  
Also, a claimant can have ratings for limitation of motion 
under Code 5260 (limitation of flexion) and/or Code 5261 
(limitation of extension), and for recurrent subluxation or 
lateral instability under Code 5257.  

The Board observes that painful motion and weakness are 
specifically contemplated in the schedular criteria under 
Diagnostic Code 5055.  Thus, assigning additional disability 
for such symptomatology would constitute prohibited 
pyramiding.  See 38 C.F.R. § 4.14 (2009).  

The medical evidence shows that the Veteran does not have 
clinically observed manifestations associated with Code 5256 
(ankylosis), Code 5258 (dislocated semilunar cartilage), Code 
5259 (removal of semilunar cartilage), or Code 5262 
(impairment of tibia and fibula) for the period under review.  

However, a combined rating higher than 60 percent is not 
assignable under Diagnostic Codes 5257, 5261 and 5262 is not 
warranted based on this record.  Moreover, for rating 
purposes, a 60 percent rating is highest rating assignable 
for amputation of a leg at the level above the knee in the 
middle or lower third.  

Thus, the Board will move on to a discussion of a higher 
rating under Diagnostic Code 5055.  

To warrant a 60 percent disability rating under Diagnostic 
Code 5055, the evidence must demonstrate chronic residuals 
consisting of severe painful motion or weakness in the left 
knee.  The criteria in this Diagnostic Code are disjunctive, 
not conjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned); compare Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) (use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met).  
Therefore, evidence of either severe painful motion or 
weakness will suffice for an increased disability rating.  

During the October 2009 hearing, the Veteran reported that 
his knee gave way and hurt all the time and that he was on 
pain medication so that he could sleep at night.  (See page 
8).  He also reported being under to walk more than 100 yards 
because of the pain.  (See page 9).  He had weakness in his 
knee and added that there was "no telling when or where it 
[gave] out."  

The Veteran further asserts that the strength of his right 
leg had been affected by his right knee.  He underwent 
therapy, use TENS units, and had weight training, but despite 
all of this, his right leg was still smaller than his left 
leg.  He reported that he used a cane 80 percent of the time 
and wore a knee brace.  (See page 13).  The Veteran further 
reported that his right knee goes sideways on him and that is 
the reason for his wearing a brace, to stop the right and 
left movement of his right knee.  (See page 15).  

During the May 2005 VA examination, the Veteran reported 
having pain in his right knee, persistent swelling, stiffness 
and flare-ups.  The examiner reported that the Veteran had an 
antalgic gait favoring his right knee, and diagnosed him with 
right knee pain.  

A June 2007 VA outpatient treatment record noted the pain 
being worse at three locations around the knee and with 
swelling and a locking-type sensation.  The treating 
physician noted mild to moderate swelling and proscribed pain 
medication and a cane.  A July 2007 VA outpatient treatment 
record noted a painful right knee and the treating physician 
proscribed a hinged knee brace.  

A January 2008 VA outpatient treatment record, the treating 
physician noted that the Veteran had a mildly antalgic gait 
with mild medial laxity and prescribed rehabilitation for the 
Veteran's quadriceps.  VA outpatient treatment records from 
February 2008 noted symptoms of pain, bone degeneration and 
arthritis.  VA outpatient treatment records from June to 
August 2008 note complaints of pain.  In the May 2009 VA 
outpatient treatment record the Veteran was diagnosed with 
chronic pain syndrome of the right knee.  In the October 2009 
VA outpatient treatment records, the Veteran was diagnosed 
with chronic synovitis and severe knee pain.  

During an August 2009fee basis VA examination, the Veteran 
reported having pain and limited ability to ambulate due to 
the pain in his knee.  The fee basis examiner noted that the 
Veteran was ambulatory with the assistance of a cane and a 
low profile hinged knee brace.  The Veteran's gait pattern 
and alignment of the lower extremities revealed a bilateral 
internal rotation and varus thrust, greater on the right.  

On evaluation of the stability, the examiner noted the knee 
to be stable to stress maneuvers.  His impression was that of 
right knee pain and right knee genu varum.  Finally the 
examiner noted that the Veteran's right knee was "as good as 
it [could] be."  

When factoring in the Veteran's complaints of functional loss 
due to pain, weakness, swelling and stiffness, with the 
diagnoses of chronic pain syndrome of the right knee, severe 
right knee pain, atrophied right leg, and unstable right 
knee, the service-connected total right knee replacement, 
status post revision is found to cause an overall level of 
functional impairment that more closely approaches one 
consistent with chronic residuals consisting of severe 
painful motion and/or weakness in the affected extremity for 
the periods when less than a 100 percent was assigned during 
the appeal.  

Finally, the Board notes that a 100 percent rating is not 
available to the Veteran, as it is only warranted for one 
year following implementation of the prosthesis, and was in 
fact so assigned.  

Consequently, the Board concludes that an initial rating of 
60 percent for the service-connected total right knee 
replacement, status post revision is currently warranted and 
during any earlier period when the Veteran had not been 
assigned a 100 percent rating in accordance with Diagnostic 
Code 5055.  See Fenderson, supra.  

To the extent that the rating for the service-connected right 
knee disability now meets the criteria of 38 CFR § 4.16, the 
issue of an increased rating higher than 60 percent on this 
basis is not currently before the Board for the purpose of 
appellate review.  


ORDER

An increased rating of 60 percent, but no higher for the 
service-connected total right knee replacement, status post 
revision for the indicated periods of the appeal is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


